PER CURIAM.
Appellant’s probation was revoked for failure to pay costs of supervision, failure to pay costs of extradition, and failure to live and remain at liberty without violating any law. The last mentioned violation stems from the commission of a lewd and lascivious act and possession of stolen property. We find the evidence insufficient to establish that appellant was able to pay the costs of his supervision and extradition, and remand with direction that those violations be stricken from the order. Smith v. State, 380 So.2d 1175 (Fla. 4th DCA 1980); Porter v. State, 380 So.2d 523 (Fla. 4th DCA 1980).
However, we conclude that appellant’s remaining points on appeal are without merit. Accordingly, we affirm the order revoking appellant’s probation in all other respects.
AFFIRMED AS MODIFIED.
BERANEK, GLICKSTEIN and HURLEY, JJ., concur.